 

 
Exhibit 10.2


COMPENSATION ARRANGEMENT FOR WILLIAM W. DUNCAN, JR.


Talbot Bank of Easton, Maryland (the “Bank”) and William W. Duncan, Jr., the
Bank’s President and Chief Executive Officer, are not party to a written
employment agreement. Mr. Duncan’s employment arrangement provides for an annual
salary of $245,000, subject to annual adjustment. Mr. Duncan is also entitled to
participate in the bonus program, profit sharing and 401(k) plan, and group term
life insurance program of Shore Bancshares, Inc., to the extent the provisions
and rules of those plans and programs permit such participation.